DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/14/2022 have been fully considered and are persuasive in part.
Regarding the drawing objections, Applicant points out Fig. 7 to show the outlet at the hub.  The Office recognizes this and withdraws the objection.
Regarding the art rejections under 35 USC 102, first, Applicant submits that since Schonenborn’s aspiration slot 6.2 is not located at the location of reference number 5 it does not meet the claim limitation.  Applicant’s argument is premised upon the deadwater area 5 being present in Schonenborn’s invention. It is not, rather, the deadwater area was a feature of previous compressors.  Schoneborn’s disclosed compressor prevents the deadwater area from forming (col. 1 ln. 58-62); in fact, the “deadwater area … cannot develop any more in this diffuser in the suction-side” (col. 2 ln. 54-57).  Since the premise upon which Applicant’s argument is based is incorrect the argument is not persuasive.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 7/26/2022 was considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8-9, 12-16 and 18-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “the aspiration slot is positioned at a location on the at least one vane most susceptible to boundary layer separation”. Recall that Applicant elected species found in Fig. 5.  The section of the specification does not include the word “most” when describing the location of the aspiration slot.  See paragraph [0047].  The only place within the specification that contains the new claim language is found with respect to a different species found in Fig. 3, where there is only a single aspiration slot.  See paragraph [0043].
Therefore, for the purpose of examination, the Office will interpret the claim language as intended use”.
Claims 2-6, 8-9, 12-16 and 18-22 are rejected for their dependency from claim 1.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-9, 12-16 and 18-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, as written by Applicant and not as to be interpreted by the Office, is unclear in that the location of the aspiration slot cannot be know with the given structure of claim 1.  The location of boundary layer separation is a function of many variables including but not limited to: vane profile, angle of attack, flow density, Reynolds number, and others. Since Applicant has claimed the location of the aspiration slot based upon a condition that cannot be known with the limited structure and zero information about the flow conditions, the location where boundary layer separation is “most susceptible” is not knowable.  Thus, the location of the aspiration slot cannot be determined and is unclear.
For purposes of examination, where shall the Office interpret where that location is?  From Applicant’s specification paragraph [0047] the location is identified as merely the suction side of the vane.  Therefore, the broadest reasonable interpretation of the location is “at a suction side location”. 
Claims 2-6, 8-9, 12-16 and 18-22 are rejected for their dependency from claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, 12-15 and 18-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schonenborn US 6210104.
Regarding claim 1, Schonenborn discloses a compressor comprising: 
a casing (15); 
an impeller (2) arranged within the casing, the impeller being rotatable about an axis; and 
a diffuser section (20) arranged within the casing, the diffuser section being positioned downstream from an outlet of the impeller (Fig. 1), and including a first set of vanes (18) disposed circumferentially about the diffuser section and a second set of vanes (3) disposed circumferentially about the diffuser section (Fig. 1), at least one vane in the second set of vanes (3) including an aspiration slot (6.2),
wherein the aspiration slot is positioned at a location (suction side) on the at least one vane most susceptible to boundary layer separation (Fig. 3, Note that boundary layer separation susceptibility is largely determined by local freestream vectors and fluid properties and as such this is considered merely an element of intended use in the environment).  
Regarding claim 2, Schonenborn further discloses that each vane (3) in the second set of vanes includes the aspiration slot (6.2, Fig. 3).  
Regarding claim 3, Schonenborn further discloses that each vane (3) in the second set of vanes is identical (Fig. 3).  
Regarding claim 4, Schonenborn further discloses that the aspiration slot (6.2) is a radially aligned intrusion into a suction side of the at least one vane (col. 2 ln. 59-65).  
Regarding claim 5, Schonenborn further discloses that the radially aligned intrusion (6.2) extends from a root (portion of 3 adjacent to 20.1) of the suction side of the at least one vane (Fig. 2).  
Regarding claim 6, Schonenborn further discloses that the radially aligned intrusion (6.2) extends a partial radial span of the at least one vane (Fig. 2).  
Regarding claim 8, Schonenborn further discloses that the aspiration slot (6.2) is connected to an outlet (19.1) via a hole (19, col. 2 ln. 45-49) and wherein the outlet is disposed at … a tip (portion of 3 adjacent to 20.2) of the at least one vane …. 
Regarding claim 12, Schonenborn further discloses that the compressor is one of a mixed-flow compressor and a centrifugal compressor (Fig. 2).  
Regarding claim 13, Schonenborn discloses a method for reducing boundary layer separation in a compressor, the method comprising: 
aspirating a flow from a suction side of a vane (3) in a diffuser section (20) to … a tip (portion of 3 adjacent to 20.2) of the vane … through an aspiration slot (6.2), wherein the aspiration slot is disposed at a primary flow separation location (Fig. 2, col. 2 ln. 59-65).  
Regarding claim 14, Schonenborn further discloses allowing fluid to flow through the aspiration slot (6.2) to an outlet (19.1) disposed at … the tip of the vane … (Fig. 2).  
Regarding claim 15, Schonenborn further discloses aspirating the flow through a plurality of aspiration slots (Fig. 2) disposed on the suction side of the vane (col. 2 ln. 59-65).  
Regarding claim 18, Schonenborn discloses a vane (3) for a compressor, wherein the vane comprises: 
a leading edge connected to a trailing edge via a pressure side surface and a suction side surface (Figs. 2 and 3); and 
an aspiration slot (6.2) disposed in the suction side surface, wherein the aspiration slot is a radially aligned intrusion into the suction side surface (Fig. 2),
wherein the aspiration slot is positioned at a location (suction side) on the at least one vane 

    PNG
    media_image1.png
    762
    601
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    549
    662
    media_image2.png
    Greyscale

Regarding claim 19, Schonenborn further discloses that the aspiration slot (6.2) is connected to an outlet (19.1) via a hole (19) and wherein the outlet is disposed at … a tip of the vane … (Fig. 2).
Regarding claim 20, Schonenborn further discloses that at least a second aspiration slot (Fig. 2) disposed on the suction side surface (col. 2 ln. 59-65).
Regarding claim 21, Schonenborn further discloses that the location (suction side) is midway between a leading edge of the at least one vane and a trailing edge of the at least one vane (Fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9, 16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Schonenborn US 6210104 in view of Wadia US 5480284.
Regarding claim 9, Schonenborn further discloses a plurality of aspiration slots (6.2, Fig. 2) disposed on the at least one vane (3).
However, it does not teach that each of the aspiration slots is connected to the outlet via a corresponding (i.e. single) hole.  
Wadia teaches a method of reducing boundary layer thickness (thus analogous for being reasonably pertinent to the problem addressed by applicant), wherein aspiration slots (54) have corresponding holes (i.e. passages; 56) interconnected (at 60) to a single outlet (58) in order to reduce or prevent flow communication between the holes due to increasing pressure over the airfoil (col. 5 ln. 49-65).  Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the holes and outlets as taught by Schonenborn by converging the holes to a single outlet as taught by Wadia in order to reduce or prevent flow communication between the holes due to increasing pressure over the airfoil.
Regarding claim 16, see claim 9 above.
Regarding claim 22, Schonenborn teaches that the aspiration slot (6.2) extends from some distance larger than 0% span to 50% span (Fig. 2).  This range is narrower than the claimed range of 0-50% span.
It has been held that, "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). 
Further, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  The court reasoned that "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties".
Here, the range of the prior art has a slightly narrower range.  Further, Applicant fails to attribute any unexpected result or criticality to the claimed range.  See specification paragraph [0043].  
Since applicant has not disclosed that having a range of 0-50% solves any stated problem or is for any particular purpose above the fact that the aspiration slot allows for the aspiration of the boundary layer and it appears that aspiration slot of Schonenborn would perform equally well with the claimed range of 0-50%, absent persuasive evidence that the particular configuration of the claimed limitation is significant, it would have been an obvious matter of design choice, before the effective filing date of the claimed invention, to modify length of the aspiration slot as taught by Schonenborn by utilizing a range from 0-50% span as claimed for the purpose of aspirating the boundary layer across the entire range. See MPEP 2144.05 (I).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN O PETERS whose telephone number is (571)272-2662. The examiner can normally be reached M-F, 12:00pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN O. PETERS
Examiner
Art Unit 3745



/BRIAN O PETERS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745